DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 1, 15 and 20 are objected to because of the following informalities:  “A generally” in line 2 of each claim should read “a generally”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (CN 204373014 U).

    PNG
    media_image1.png
    862
    1764
    media_image1.png
    Greyscale

Regarding Claims 1, 5, 7 and 12-13, Kim discloses a cooking appliance with integral drain comprising: A generally planar surface (3) having at least one burner (1) there through; an inclined surface (indicated in annotated Fig. 2 above) adjacent to the at least one burner: the inclined surface having an originating elevation (i.e. the upper end of the inclined surface), a terminating elevation (i.e. the lower end of the inclined surface) and an opening (i.e. the opening of strainer 5); the termination elevation of the inclined surface joining with a strainer (5); the strainer formed to the opening of the inclined surface and capable of connecting with a drain pipe (7); wherein the inclined surface is surrounded by a drain perimeter (see 8); wherein said drain perimeter is a vertical wall (indicated in annotated Fig. 2 above) to contain liquid that is poured within the drain perimeter; further comprising a cooktop perimeter surrounding the at least one burner and the strainer (see Fig. 1); further comprising a strainer basket (6) capable of insertion in the strainer (5) to prevent food particles from entering the drain pipe (7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding Claim 6, Kim discloses wherein said drain perimeter (see again 8) forms a substantially rectangular trough (see Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kim wherein said drain perimeter forms a rectangular trough, since applicant has not disclosed that the rectangular shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the substantially rectangular shape disclosed by Kim.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Heisner (GB 2282443 A).
Regarding Claims 2-4, Kim does not disclose further comprising controls for adjusting heat that is released from the at least one burner; wherein the controls are horizontally mounted; wherein the controls are vertically mounted.
Heisner teaches controls for a cooking appliance (1) comprising controls (9) for adjusting heat that is released from the at least one burner; wherein the controls are horizontally mounted (see Fig. 4); wherein the controls are vertically mounted (see Fig. 1).

    PNG
    media_image2.png
    354
    993
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kim to further comprise controls for adjusting heat that is released from the at least one burner; wherein the controls are horizontally mounted; wherein the controls are vertically mounted as taught and/or suggested by Heisner, since such a modification would provide an easily accessible means for a user to control said cooking appliance.  
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Miyato (JP 2013002778 A).
Regarding Claims 8-10, Kim does not disclose further comprising a drain grating over the drain perimeter; further comprising a drain grating over the strainer; wherein the at least one burner is a gas fired burner.
Miyato teaches a cooking appliance further comprising a drain grating (2) over the drain perimeter (see the surface area of element 3 surrounding the drain opening 32); further comprising a drain grating (2) over the strainer (33); wherein the at least one burner is a gas fired burner (4).

    PNG
    media_image3.png
    513
    982
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kim to further comprise a drain grating over the drain perimeter; further comprising a drain grating over the strainer; wherein the at least one burner is a gas fired burner as taught and/or suggested by Miyato, since the grating would provide a stable and level surface upon which to support and space pots and pans above the flame from the gas burner; furthermore gas fired burners are old and well known heat sources in the cooking appliance art.
  Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Siemens (GB 191329714 A).
Regarding Claim  11, Kim does not disclose wherein the at least one burner is an electric burner.
Siemens teaches a cooking appliance comprising a drain (see h) wherein the at least one burner is an electric burner (d).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kim wherein the at least one burner is an electric burner as taught and/or suggested by Siemens, since electric burners are old and well known heat sources in the cooking appliance art.
  Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zimmermann (US 2620785 A).
Regarding Claim 14, Kim does not disclose further comprising a water connection for cleaning the inclined surface and the strainer.
Zimmermann teaches a cooking appliance (10) comprising a water connection (see 26, 27) providing a convenient supply of water for utilization in connection therewith.

    PNG
    media_image4.png
    446
    436
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kim to further comprise a water connection for cleaning the inclined surface and the strainer as taught and/or suggested by Zimmermann, since such a modification would provide a convenient source of water for cooking purposes and for thoroughly flushing the drainage system in order to avoid the development of clogs.  
  Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Rigney (US 20030003209 A1).
Regarding Claims 15-18, as evident from the discussion of Kim above, Kim discloses all of the claim limitations except for a drain pot comprising a vessel for heating food and water, a drain valve placed through a lower portion of the vessel, a drain outlet fluidically coupled to the drain valve, and a drain handle mechanically coupled to the drain valve.
Rigney teaches a cooking appliance further comprising a drain pot (20) comprising a vessel (20) for heating food and water, a drain valve (26, 26’; see also 64, 64’) placed through a lower portion of the vessel, a drain outlet (66, 66’; see also 70’, 80) fluidically coupled to the drain valve, and a drain handle (see Fig. 8) mechanically coupled to the drain valve.

    PNG
    media_image5.png
    593
    979
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kim to incorporate a drain pot comprising a vessel for heating food and water, a drain valve placed through a lower portion of the vessel, a drain outlet fluidically coupled to the drain valve, and a drain handle mechanically coupled to the drain valve as taught and/or suggested by Rigney, since such a modification would provide a cooking apparatus container with a spigot that allows the liquid contents to be safely drained without requiring the container to be tipped on its side to pour out the liquid contents which thereby minimizes the user's exposure to the hot contents of the cooking apparatus. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Rigney as applied to claim 16 above, and further in view of Miyato.
Regarding Claim 19, Kim in view of Rigney does not disclose further comprising a drain grating over the drain perimeter.
Miyato teaches a cooking appliance further comprising a drain grating (2) over the drain perimeter (see the surface area of element 3 surrounding the drain opening 32).

    PNG
    media_image3.png
    513
    982
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kim to further comprise a drain grating over the drain perimeter as taught and/or suggested by Miyato, since the grating would provide a stable and level surface upon which to support cooking vessels upon said cooking appliance.
  Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zimmermann.
Regarding Claim 20, as evident from the discussion of Kim above, Kim discloses all of the claim limitations except for comprising an oven.
Zimmermann teaches a cooking appliance incorporating an oven (see col. 3, lines 16-20: “Various automatic or other controls may be utilized in connection with the stove, and various other types of burners or cookers may be used so that, for instance, provision may be made for an oven, broiler, or other cooking or baking areas.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kim to further comprise an oven as taught and/or suggested by Zimmermann, since such a modification would provide the user with an additional cooking device/means in addition to the cooktop surface burners thereby allowing for simultaneous cooking operations of different types.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image6.png
    772
    974
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    349
    911
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    685
    806
    media_image8.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799